Order entered June 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00310-CV

                                 ROBERT TREJO, Appellant

                                                V.

                                 SAMANTHA HUY, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-05068

                                            ORDER
       We GRANT appellant’s May 30, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file his brief on or before July 3, 2014. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                       /s/   ADA BROWN
                                                             JUSTICE